Jail |, hu. ue,

Case 1:19-cv-03837-VSB Document 75 Filed 09/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Marsh & McLennan Agency LLC

 

 

 

Marsh & McLennan Agency LLC
Plaintiff(s), Docket No: 19 cy 3887 (YS)

 

-against- NOTICE OF PRO SE APPEARANCE

Elmer "Rick" Ferguson

Elmer "Rick" Ferguson
Defendant(s).

 

 

 

I hereby enter an appearance on my own behalf in this action n and reqt

 

(please check one option below)

 

[_] that all future correspondence be mailed to me at the address ‘below,.Or.,,

that all future correspondence be e-mailed to me at the e-mail address below. I have
completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.

CL] Plaintiff
Ferguson, Elmer, R Defendant

 

Name (Last, First, Ml)

753 Mills Ave San Bruno CA 94066

 

 

Address City State Zip Code
619-980-2074 ferguson_r@hotmail.com
Telephone Number e-mail address

9/13/19 nO.

Date Signature

Poy een eg te we oe a Iw
of 2

 

   

= |e | fe
MR
IF Ma TAT RH AA
oS HAL METRE LA HART EAE MAE
3 143y 0000 -c09 (oo)
a . 20001 AN MYOA MAIN
4 002 WooY
2 1S Tuv3d 00s
O L8N09 Loisig sn

491440 3S Od OL |

SN S3iuts O31 INN
beTbE YD ‘O3STINGYY N¥s
. 4ID Isuo rt
4SS/eezseg9 ‘v9
87 oto 'LOMLOY
43891

Nosnou34 YSN73
?aLv0 dTHS 6202-086 «BT93 UMN: GT NI9INO

 

ON¥3 tTagy9 THe

Jay jage| Gurddiys @sseidx3 xqpeq 40 doy ubyy

)

VLOd WX

£96 60SI 9682 a

AML

 

 
